Citation Nr: 0001750	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  97-21 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel

INTRODUCTION

The veteran had active service from October 1972 to May 1974.

This case was before the Board in August 1998.  At that time 
the Board determined that new and material evidence had not 
been received to reopen the claim of service connection for a 
skin disorder as a residual of exposure to Agent Orange.  In 
August 1998 the Board also remanded the issue of service 
connection for PTSD to obtain additional information in 
conjunction with the VA's duty to assist the veteran in 
developing facts pertinent to his claim. Service connection 
for PTSD is the sole remaining issue for appellate 
disposition.  


FINDING OF FACT

Credible supporting evidence of claimed PTSD stressors is not 
shown.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.304(f) 
(1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has met the requirements for a well-grounded 
claim for PTSD within the meaning of 38 U.S.C.A. §  5107(a).  
See Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 
9 Vet. App. 389 (1996).  He has presented a claim that is not 
implausible.  The Board is also satisfied that all relevant 
facts have been properly developed.  38 U.S.C.A. § 5107(a).


I. Factual Background

Service administrative records confirm that the veteran 
served in the United States Navy, aboard the USS Hassayampa, 
and that he received the Vietnam Service Medal.  The records 
are negative for any combat awards, citations or medals.  

Service records report that the veteran received adjustment 
counseling for pressures that were due to family matters.  
The service clinical records are negative for any other 
pertinent complaints or findings.  

VA clinical records in the early 1980's reveal that the 
veteran received treatment for schizophrenia.  Private 
clinical records in July 1990 report that the veteran 
received treatment for bipolar disorder.  August and 
September 1990 VA clinical records show treatment for severe 
anxiety, depression symptoms, and PTSD.  

At a January 1991 VA psychiatric examination, the veteran 
reported that he had PTSD.  It was stated that his symptoms 
included confusion concerning his gender, an inability to 
work under pressure, depression, and anxiety.  Reportedly, 
his anxiety began in 1974.  The diagnosis was paranoid 
schizophrenia in partial remission, and it was indicated that 
the veteran did not describe any combat experiences that 
would have caused him to develop a nervous disorder.  The 
examiner stated that he did not find any evidence of PTSD 
related to the veteran's military experience in the Navy.  VA 
social work and psychiatry records dated in August and 
November 1991 report treatment for PTSD. 

In a November 1991 statement a VA physician reported that the 
veteran's case had been transferred from another medical 
facility in October 1990, with initial diagnoses of 
schizophrenia and gender identity disorder with alcohol 
abuse.  It was reported that while working with the veteran 
in the past year, gradually his traumatic experiences in 
Vietnam were reported, including a life-threatening incident 
in the Philippines, a confusing situation in Thailand where a 
service associate was killed, and exposure to the suicide of 
a service associate on board his ship.  It was indicated that 
the veteran had many PTSD symptoms, including panic attacks, 
flashbacks, severe shaking, and agitation in addition to his 
schizoaffective disorder and gender identity problems.  It 
was stated that the gender identity problem was a series of 
attempts to castrate himself or self-mutilate because of 
survival guilt and guilt of possibly harming his friend.  The 
diagnoses were: Schizoaffective disorder; PTSD with alcohol 
abuse; and gender identity disorder.  

In March 1992 the veteran completed a VA PTSD stressor 
questionnaire.  He reported that during service in the South 
China Sea and the Tonkin Gulf, his assignment was to carry 
bombs back and forth.  He was also a telephone operator.  He 
stated that his ship was not in direct combat.  He reported 
that his discharge from service was honorable but ensued due 
to combat stress and psychological problems of duty.  During 
service in Vietnam he abused alcohol.  The veteran reported 
that during service while in Thailand for rest and relaxation 
he saw his best friend or a child decapitated.  He stated 
that he was in constant danger of his ship being blown up.  
The veteran reported that five of his friends were killed in 
the Philippines and in Thailand, and two committed suicide 
while on board ship.  He stated that he had to clean up the 
rooms where the suicide occurred.  

VA psychological testing was performed in March 1992.  It was 
reported that some of the veteran's testing was invalid due 
to the tendency to respond to items in an exaggerated manner.  
It was also reported that other psychological testing 
suggested that the veteran met the diagnostic criteria for 
PTSD. 

In April 1992, a VA psychiatric examination was performed.  
It was indicated that the veteran's clinical picture was 
consistent with a diagnosis of schizophrenia and not PTSD.  
VA and private clinical records dated in 1992 and 1993 reveal 
PTSD diagnoses.  

In a July 1992 statement a VA physician confirmed that the 
veteran had displayed signs of PTSD.  It was indicated that 
the traumatic atmosphere which the veteran was exposed to 
during service while on a supply ship, included risk of 
explosion presented a continuous, daily, nagging fear of 
being annihilated by the enemy, and confusing recollections 
of having injured or harmed an American while in Thailand.
In an October 1994 letter the RO requested that the veteran 
submit specific details concerning his traumatic events that 
resulted in stress and caused his PTSD.  In an October 1994 
statement, the veteran responded that the letter from the VA 
physician who had diagnosed PTSD in November 1991 could 
answer the questions raised concerning his stressful events 
during service.  

A VA PTSD examination was performed in February 1995.  
Concerning events in the war zone the veteran reported that 
he was up and down the coast, up to the Gulf of Tonkin.  He 
indicated that he did not want to talk about the situation.  
He reported that he had had an "incident" in Thailand in 
which he thought he had "blacked out."  He stated that he and 
two friends were in the outskirts of Bangkok, Thailand, when 
one little "Thai" boy mentioned his sister.  He stated that 
at that point he had a "blackout."  Subsequently all he 
remembered was someone's head in his arms.  He indicated that 
he could not remember if it was the little boy's or his 
friend's head.  The diagnosis was PTSD with secondary panic 
attacks.  

VA and private clinical records dated in 1995 and 1996 reveal 
hospitalization and treatment for schizoaffective disorder, 
obsessive compulsive disorder, alcohol dependence, and PTSD.   

A personal hearing was held at the RO in August 1997.  The 
veteran testified that he was originally diagnosed with PTSD 
in 1979.  The veteran stated that among his stressful events 
was a petty officer committing suicide.  He stated that he 
was asked to go clean the cabin where the suicide had 
occurred.  The veteran testified that while in Thailand he 
was involved in an incident where a little boy was asking 
GI's whether they wanted his sister.  The veteran said he had 
blocked out the incident but knew that subsequently he was 
running away and was scared.  

In response to an August 1998 Board remand, in September 1998 
the RO forwarded a letter to the veteran's last known address 
requesting that he provide specific information concerning 
his reported service stressors.  The RO also forwarded forms 
for information requests and requested that he provide 
information concerning medical treatment.  In a statement 
received in January 1998 the veteran essentially indicated 
that all requested evidence had been submitted.  The veteran 
also returned information requests from the RO that were 
essentially unanswered.  

In response to the August 1998 Board remand, in April 1999 
the RO requested information concerning the veteran's 
reported service stressors from the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR).

In a June 1999 response, the USASCRUR forwarded to the RO 
histories of the USS HASSAYAMPA during the veteran's tour of 
duty.  It was indicated that they were unable to locate 
casualty data concerning a death reported by the veteran.  
They were able to verify that the veteran's duties included 
handling casualties.  It was stated that in order to conduct 
deck log research into the veteran's stress incidents, 
specific dates within a thirty-day time period of an 
occurrence, and the full names and unit designations of the 
reported deceased were required.  A review of the ship's 
histories confirms that the USS HASSAYAMPA was in the Gulf of 
Tonkin during the Vietnam War.  The histories are absent for 
any pertinent information concerning the veteran's reported 
stressors.  

In July 1999 the RO forwarded a statement of the case on the 
issue of service connection for PTSD to the veteran at his 
last known address.  In August 1999 the U.S. Postal Service 
returned the statement of the case as undeliverable.  In a 
November 1999 response to the RO concerning the veteran's 
address from the veteran's representative, it was indicated 
that his address and phone number were not known.  


II.  Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303.  When a disability is not initially manifested 
during service or within an applicable presumptive period, 
service connection may nevertheless be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service. See 38 
U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d).  In the 
case of psychoses such as schizophrenia, service incurrence 
may be presumed if the disease is manifested to a compensable 
degree within one year of service.  38 U.S.C.A. §§ 1101, 
1112, 1137. 

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition; credible 
supporting evidence that the claimed inservice stressor 
actually occurred; and a link, established by medical 
evidence, between current symptomatology and claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge or similar combat citation will be 
accepted, in the absence of evidence to the contrary as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f). 

In Cohen, 10 Vet. App. at 138, it was held that eligibility 
for a PTSD service-connection award requires the presence of 
three elements: (1) A current, clear medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  

The veteran asserts that he has PTSD that is the result of 
exposure to stressful events that he was subjected to during 
his period of service in the Republic of Vietnam and 
Southeast Asia.  

Preliminarily, it must be noted that there is no evidence 
that shows a psychiatric disorder or psychosis during service 
or to a compensable degree within one year after service.  

The evidence of record shows that years after discharge, the 
veteran had psychiatric problems with varied psychiatric 
diagnoses over time.  However, more than one physician, 
including VA examiners, has in fact diagnosed the veteran 
with PTSD.  In this regard it must be conceded that as a 
requirement of 38 C.F.R. § 3.304(f), a clear diagnosis of 
PTSD exists.  From a clinical standpoint the aforementioned 
clinicians have also linked the veteran's reported service 
stressors, through medical evidence, to his PTSD symptoms, 
which meets another criteria of service connection for PTSD 
pursuant to 38 C.F.R. § 3.304(f).  

However, 38 C.F.R. § 3.304(f) also requires credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  Clearly, the veteran served aboard the 
USS HASSAYAMPA in the waters surrounding Vietnam during the 
Vietnam War.  At this point it is important to note that 
there is absolutely no evidence that shows the veteran was 
involved in combat during service.  It has been determined 
that if a claimed stressor is not combat related, a veteran's 
lay testimony regarding in-service stressors is insufficient 
to establish the occurrence of the stressor, and they must be 
corroborated by "credible supporting evidence". Id, at 142.  
The veteran has not provided requested specific information, 
including times, places, and names for the purposes of 
verification of his reported service stressful events.  In 
fulfillment of its duty to assist though, the Board requested 
information from the USASCRUR concerning the veteran's time 
in Vietnam aboard the USS HASSAYAMPA, to aid in corroboration 
of his reported stressors.  A review of USS HASSAYAMPA ship 
records obtained from the USASCRUR shows that the records are 
absolutely negative for any stressors that have been reported 
by the veteran.  

The veteran's lay assertions and testimony regarding 
inservice stressors is not sufficient to establish their 
occurrence.  Corroboration of an in-service stressor is an 
essential element of a PTSD claim, the record must contain 
such evidence and there is none.  The veteran was afforded 
the opportunity to corroborate or aid in corroborating his 
stressor assertions.  Specific information requested to 
complete an inquiry was not forthcoming and his whereabouts 
are unknown.  It has been held that "the duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  

In this case, despite a clear diagnosis of PTSD and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor, there is no 
credible supporting evidence of a verifiable inservice 
stressor, and verification of the reported inservice 
stressors can not be obtained.  The veteran's combat status 
and verifiable stressors of claimed PTSD are uncorroborated.  

In conclusion, the weight of the evidence is against the 
veteran's claim and service connection for PTSD is not 
warranted.  


ORDER

Service connection for PTSD is denied. 




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 


